DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the limitation “a storage medium having computer instructions”, under its broadest reasonable interpretation covers an ineligible signal per se. A claim drawn to such a computer storage medium covers both transitory and non-transitory embodiments. The claim can be amended by adding the limitation “non-transitory”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. (Cai), U.S. Patent Pub. No. 2014/0010089.
Regarding claims 1 and 11-13, Cai discloses a channel scanning method and device/terminal/STA (the device/terminal/STA  having circuitry to perform the method) (0017; figures 6 and 7), comprising: during scanning of a current channel, determining whether to prolong a minimum channel time of the current channel in a time interval before a probe request frame is sent on the current channel (0028); if it is determined to prolong the minimum channel time of the current channel, updating the minimum channel time of the current channel, and if it is determined not to prolong the minimum channel time of the current channel, maintaining the minimum channel time of the current channel (0028); and on the current channel, contending for channel usage right based on Carrier Sense Multiple Access (CSMA) (0022), and when the channel usage right is acquired, sending a probe request frame, and starting a minimum channel time timer, wherein a timing duration of the minimum channel time timer is set based on the minimum channel time (The device/STA sets a probe timer and begins monitoring the Wi-Fi channel and proceeds to scan the next channel. If channel activity is detected prior to the probe timer reaching MinChannelTime, then the method 500 proceeds to step 540, where the station determines whether a message indicating the presence of an AP is detected prior to the probe timer reaching a MedChannelTime. If not, the 
Regarding claim 2, Cai discloses the channel scanning method according to claim 1, wherein determining whether to prolong the minimum channel time of the current channel comprises: performing channel detection on the current channel, and determining whether to prolong the minimum channel time of the current channel based on a result of the channel detection (MinChannelTime, MedChannelTime or MaxChannelTime are chosen based on the channel scanning (0025, 0028).
Regarding claim 3, Cai discloses the channel scanning method according to claim 2, wherein performing channel detection on the current channel comprises: performing channel detection on the current channel using controllable Clear Channel Assessment (CCA), wherein an energy detection threshold of the controllable CCA is lower than an energy detection threshold of CCA, and a carrier sense detection threshold of the controllable CCA is lower than a carrier sense detection threshold of the CCA (0024).
Regarding claim 4, Cai discloses the channel scanning method according to claim 3, wherein the time interval comprises a probe delay interval, and before performing channel detection on the current channel using the controllable CCA, the method further comprises: in the probe delay interval, determining the energy detection threshold and the carrier sense detection threshold of the controllable CCA based on 
Regarding claim 5, Cai discloses the channel scanning method according to claim 3, wherein the time interval comprises a probe delay interval and a channel contention access interval, and before performing channel detection on the current channel using the controllable CCA, the method further comprises: in the probe delay interval and the channel contention access interval, determining the energy detection threshold and the carrier sense detection threshold of the controllable CCA based on historical channel scanning data (MinChannelTime, MedChannelTime or MaxChannelTime are chosen based on the channel scanning) (0024-0027).
Regarding claim 6, Cai discloses the channel scanning method according to claim 3, wherein determining whether to prolong the minimum channel time of the current channel based on the result of the channel detection comprises: if the result of the channel detection using the controllable CCA is higher than the energy detection threshold of the controllable CCA, and/or if the result of the channel detection using the controllable CCA is higher than the carrier sense detection threshold of the controllable CCA, prolonging the minimum channel time of the current channel (MinChannelTime, MedChannelTime or MaxChannelTime are chosen based on the channel scanning) (0024-0027).
Regarding claim 7, Cai discloses the channel scanning method according to claim 6, wherein prolonging the minimum channel time of the current channel comprises: prolonging the minimum channel time of the current channel based on a minimum channel time in historical channel scanning data (MinChannelTime, 
Regarding claim 8, Cai discloses the channel scanning method according to claim 7, further comprising: after sending the probe request frame on the current channel, waiting to receive a probe response within the prolonged minimum channel time of the current channel (MinChannelTime, MedChannelTime or MaxChannelTime are chosen based on the channel scanning) (0024-0027).
Regarding claim 9, Cai discloses the channel scanning method according to claim 3, wherein determining whether to prolong the minimum channel time of the current channel based on the result of the channel detection comprises: if the result of the channel detection using the controllable CCA is lower than or equal to the energy detection threshold of the controllable CCA, and/or if the result of the channel detection using the controllable CCA is lower than or equal to the carrier sense detection threshold of the controllable CCA, maintaining the minimum channel time of the current channel (MinChannelTime, MedChannelTime or MaxChannelTime are chosen based on the channel scanning) (0024-0027).
Regarding claim 10, Cai discloses the channel scanning method according to claim 1, further comprising: when starting the minimum channel time timer, also starting a maximum channel time timer (MinChannelTime, MedChannelTime or MaxChannelTime are chosen based on the channel scanning) (0024-0027).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abouelseoud, U.S. Patent Pub. No. 2020/0413461, discloses unassigned slots announcement an TDD SP channel access WLAN networks.
Rantala et al., U.S. Patent Pub. No. 2019/0052445, discloses multiplexed messaging in a wireless network.
Seok, U.S. Patent Pub. No. 2016/0105888, discloses a method for supporting basic service set in wireless LAN system and apparatus therefor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646